870 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel D. GARNER, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Hazel Keith, Department ofCorrections, Defendants- Appellees.
No. 88-6821.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 1, 1989.

PER CURIAM:


1
Samuel D. Garner appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Garner v. State of North Carolina, C/A No. 87-831-C-S (M.D.N.C. Sept. 19, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 The district court's order dismissing Garner's Sec. 1983 suit did not explicitly address the claims asserted against the North Carolina Department of Corrections.  We note, however, that the department was entitled to eleventh amendment immunity from Garner's damages claims.   See Bennett v. Reed, 534 F.Supp. 83, 85 (E.D.N.C.1981), aff'd, 676 F.2d 690 (4th Cir.1982).  We also note that Garner's claim for prospective injunctive relief, asserted against all defendants, was mooted when he was granted a writ of habeas corpus